On Motion to Advance for Hearing.
Submitted without oral argument.
Per Curiam.
1. The motion to advance in this case must be denied. It is a civil action, involving no question of public importance, and, under Rule 16 of the Supreme .Court of Oregon (35 Or. 587, 600) must come up for argument in the order of its entry on the trial docket. An early hearing is no doubt important to the immediate parties litigant; but the same is probably true of the other eases entitled to precedence over it, and it would be unjust to them to advance it out of its Order.
Motion Overruled.